The opinion of the court was delivered by
Huston. J.
We readily forget what we once learned, and nothing; is sooner forgotten than forms of proceedings in foreign *150•courts, which we have scarcely learned, because we supposed them not to be important here. Every lawyer has looked into Compton or Sellon, or some of those books of practice which so properly gave the precise forms of entry in the several stages of the cause. Tidd’s Practice, in two volumes, in which we have no forms, has, in a great degree superceded the former authors. In many respects the short minutes, in this state, are not made precisely in the words used in England, or in other states. I do not admit, however, that in this respect the difference is against us. In the science of pleading, we are, perhaps, generally much inferior; and our short notes of pleas, replication and issues, have brought obliquy on our practice; and that far beyond what the truth required. The worst of it is, that this reproach in some mouths takes a wider range, and extends to every thing good or bad, and this pretty much in proportion as the censurer is unqualified to judge. I speak generally, with no reference to this cause, for there has been less occasion for the observation here, than we meet every day. ‘
For the benefit of those who have forgotten the forms in other countries, I will transcribe from Sellon the form of entering special bail in the King’s Bench and Common Pleas, in England. 1 Sellon’s Practice, 139.
In the King’s Bench it is taken before the judge’s clerk, although when filed it is a record. After the words of the recognizance are repeated to the bail, and he agrees to become bound, the bail piece is made out in this form:



In the Common Pleas the filazer attends with his book, and names of parties, &c. and a short entry is made to be drawn into form. If the filazer cannot attend, a bail piece is made in this form:



If the bail be not excepted to, this bail piece is carried to the proper office, in the respective courts, no other entry as bail, or of •the terms of the recognizance, is ever made. It is drawn into form. *151if the record he wanted, or declared on, as if entered at full length,' if necessary to sue it:
In every country and- age where law is practised, abbreviations, short notes, and technical words are used is cases of daily, or hourly occurrence, to save labour., When properly understood, they answer every purpose of setting every thing out at large. These short notes or abbreviations vary in different states; nay here in different courts; but if admitted at all, one is as good as another,, provided it indicates with certainty what was done. Here there was but one kind of bail known to the law, in that stage of the cause, and but one form of recognizance which could be taken. It cannot be pretended that any difference of opinion can exist as to what the bail engaged. The special bail is named, and the sum in which he is bound; and this is subjoined to the statement of the suit, on the docket, the date is added, and the name of the prothonotary’s clerk; it is impossible that there can be any mistake as to any one matter essential in the case.
The form used in this case is at least as certain as that used in England; this is said for those who think nothing right but what is English: it has every requisite. Once admit that a short note of the entry of the bail is- good, and that used here is as good as any other; and any other, indicating all that this does,, is as good as this.
Something was said about its being taken by the prothonotary’sclerk, and not by the prothonotary himself. This court has given, an opinion on that more than once, lately. I would just observe that in England, the recognizance, when filed, is a lien on land, as. much as a judgment, and always must be taken before a judge;, in point of fact it is always taken by the judge’s clerk..
Judgment reversed, and judgment entered for the plaintiff in, error.